          Case 7:19-cv-08942-PMH Document 71 Filed 08/31/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------X
  TYHEEM KEESH,
                                                              ORDER
                          Plaintiff,
 v.                                                           19-CV-08942 (PMH)

 C.O. FRANCO, et al.,

                           Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Counsel for Defendants and Plaintiff pro se appeared today by telephone for a case

management conference.

        For the reasons stated on the record and the case law cited therein, Plaintiff’s motion for

reconsideration (Doc. 56) is DENIED. Plaintiff’s motion for leave to file an amended complaint

(Doc. 56) is DENIED. The document dated April 20, 2021 titled “Amended Complaint” which

was filed without the Court’s permission (Doc. 69) is STRICKEN from this case, and the

defendants added by virtue of Plaintiff’s filing of that document are terminated from the action.

        With respect to outstanding discovery, the Court directed Plaintiff to mail a copy of his

interrogatories to defense counsel no later than September 1, 2021. Defense counsel shall file a

letter to the Court upon receipt of the interrogatories, and Defendants shall respond to the

interrogatories within two weeks thereof. Defense counsel is further directed, within that two-week

period, to search for and produce to Plaintiff any disciplinary records of Defendants Franco and

Bodge and in the event that no such records exist, Defendants shall so notify Plaintiff by letter.

        Defendants indicated their intent to move for summary judgment. In connection therewith,

the Court directed that Defendants’ pre-motion letter and 56.1 Statement shall be filed and served

on Plaintiff by October 7, 2021; Plaintiff’s response thereto shall be filed and served on Defendants


                                                        1
          Case 7:19-cv-08942-PMH Document 71 Filed 08/31/21 Page 2 of 2




by October 21, 2021.

        The Clerk of Court is respectfully requested to terminate the motion filed at Doc. 56; strike

Doc. 69 from the docket; terminate as defendants in this action David O. Rodriguez, Steven A.

Coughlin, Richard M. Williams, Michael Barnes, Michael Capra, Mark Royce, Shelley Mallozzi,

Rebecca A. Loren, Quandera T. Quick, and Salvatore P. Gregory; and to mail a copy of this Order

to Plaintiff.


Dated: White Plains, New York                         SO ORDERED:
       August 31, 2021

                                                      ______________________________
                                                      Philip M. Halpern
                                                      United States District Judge




                                                  2
